Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 07/22/2019. Claims 1-15 are pending. Claims 1, 8, and 13 are independent.  

Priority
Acknowledgment is made of applicant’s indication for National Stage entry from a PCT application under 35 U.S.C. 371. This application claims the benefit of PCT application PCT/US2018/015767 filed on 01/29/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2019 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Domke et al., US 2017/0337380 A1 (hereinafter, “Domke ‘380”), in view of Leara et al., US 2019/0238329 A1 (hereinafter, “Leara ‘329”).

As per claim 1: Domke ‘380 discloses: 
A system with a pre-OS (Operating System) environment (a system within a boot session prior to the installation and execution of the operating system [Domke ‘380, ¶¶26-28]), the pre- OS environment comprises: 
a private memory (memory 302 of the electronic device 100 that may store various data such as the module manifest 200, where the module manifest 200 is a data structure that contains private portions that is not accessible to any external software [Domke ‘380, ¶¶7-8, 28; Fig. 2, Fig. 3, Fig. 5]); and 
(a hardware chip, such as an eFuse device 318, containing a hardware-based key is coupled to memory 302 of the electronic device 100 [Domke ‘380, ¶¶48-49, 65-67; Fig. 3]), wherein (internal secret 110, a hardware-based key that is burned into a hardware chip, such as an eFuse device 318, at the time of manufacturing [Domke ‘380, ¶¶30, 113, 123, 133, 138-139; Fig. 1, Fig. 3]); 
(a hardware chip, such as an eFuse device 318, executes instructions to generate keys [Domke ‘380, ¶¶30-33; Fig. 1, Fig. 6]): 
generate an encryption key (sealing key 102 [Domke ‘380, ¶¶27, 30, 113; Fig.1, Fig. 6]) based on the embedded key (the sealing key 102 is based in part on the internal secret 110 [Domke ‘380, ¶¶27, 30, 113; Fig.1, Fig. 6]); 
generate a signature key (secret key 114 [Domke ‘380, ¶38]) based on the embedded key (the secret key 114 is based on the internal secret 110, where the secret key 114 is used to generate signature 204; the secret key 114 is based on the sealing key 102 that is generated from the internal secret 110, thus, the secret key 114 is based on internal secret 110 [Domke ‘380, ¶¶30, 38; Fig. 2]); 
obtain data (obtaining data 118 from the electronic device 100, where data 118 comprises module manifest 200, software module descriptor (SMD) fields 202, software elements, private user data [Domke ‘380, ¶¶7, 28, 31-32, 37-39, 42-44, 70-73; Fig. 2, Fig. 3]); 
produce an integrity-verification tag (signature 204 [Domke ‘380, ¶¶38-39; Fig. 2]) based on a hash of the obtained data, wherein the hash employs the signature key (a hash-based message authentication code (HMAC) algorithm uses secret key 114 and data 118, such as the module manifest 200, to produce the signature 204 [Domke ‘380, ¶¶38 Fig. 2]); 
encrypt the obtained data based on the encryption key (encrypting the data 118 using the sealing key 102 [Domke ‘380, ¶¶27, 37, 70; Fig. 6]); 
store the encrypted data in the private memory (the data 118 that is encrypted by the sealing key 102 is stored in the memory 302 of the electronic device 100 [Domke ‘380, ¶¶37, 71; Fig. 6]); and 
store the integrity-verification tag in the private memory in association with the stored encrypted data (the data 118, such as the module manifest 200, is signed using signature 204, and stored in the memory 302 of the electronic device 100 [Domke ‘380, ¶¶38-39, 43, 113,  Fig. 2, Fig. 6]).
As stated above, while Domke ‘380 discloses a hardware chip, such as an eFuse device 318, Domke ‘380 does not explicitly disclose: “a private memory that is isolated from a processor of the system; an embedded controller (EC) coupled to the private memory, wherein the EC includes an embedded key; the EC to execute instructions to: generate an encryption key”. 
Leara ‘329, however, discloses:
a private memory that is isolated from a processor of the system (embedded controller (EC) 180 contains a private EC memory 184, where the EC memory 184 is directly accessible to the EC processor 182 but isolated from the processor subsystem 120 [Leara ‘329, ¶45; Fig. 1])
an embedded controller (EC) coupled to the private memory (EC 180 coupled to EC memory 184 [Leara ‘329, ¶45; Fig. 1]), wherein the EC includes an embedded key (pseudorandom bitstream; the EC 180 contains a pseudorandom number generator (PRNG) 185 embedded in the EC firmware 186 that generates a pseudorandom bitstream based on the physical environment of the device [Leara ‘329, ¶¶35, 45; Fig. 3]); 
the EC to execute instructions to: generate an encryption key based on the embedded key (the EC 180 generates an encryption key using the pseudorandom bitstream as input [Leara ‘329, ¶63; Fig. 3]).
Domke ‘380 and Leara ‘329 are analogous art because they are from the same field of endeavor, namely that of protecting data using hardware-dependent keys in a pre-OS environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 and Leara ‘329 before them, to modify the method in Domke ‘380 to include the teachings of Leara ‘329, namely to use other hardware chips, such as embedded controllers, as the source for the seed used in encryption key generation, where the hardware chip is also coupled to a private memory, such as a private EC memory. The motivation for doing so would be to take advantage of the inherent secure attributes and functionalities of ECs in a pre-boot environment, such as the ability to securely read/write data and utilize generated random seeds (Leara ‘329, ¶¶35, 45-46, 63-64).

As per claim 6: Domke ‘380 in view of Leara ‘329 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Domke ‘380 discloses: 
wherein the integrity-verification tag (signature 204 [Domke ‘380, ¶¶38-39; Fig. 2]) includes a hash message authentication code (HMAC) that is based upon a keyed cryptographic hash function (the HMAC algorithm, used as a key derivation function (KDF), takes the secret key 114 and data 118 to produce the signature 204 [Domke ‘380, ¶¶38, 122 Fig. 2]).

As per claim 7: Domke ‘380 in view of Leara ‘329 discloses all limitations of claims 1 and 6, as stated above, all from which claim 7 is dependent upon. Furthermore, Domke ‘380 discloses: 
wherein (verifying the integrity of data 118, such as the module manifest 200, by reading the HMAC-based signature 204 associated with the data 118 and comparing it to an expected signature 400 [Domke ‘380, ¶¶56-58 Fig. 4]).
As stated above, Domke ‘380 does not explicitly disclose “the EC reads …”
Leara ‘329, however, discloses: the EC reads … (the EC 180 reads and stores data in the EC memory 184 [Leara ‘329, ¶¶45-46; Fig. 1]).
Domke ‘380 and Leara ‘329 are analogous art because they are from the same field of endeavor, namely that of protecting data using hardware-dependent keys in a pre-OS environment. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 and Leara ‘329 before them, to modify the method in Domke ‘380 to include the teachings of Leara ‘329.

As per claim 8: Domke ‘380 discloses: 
A non-transitory machine-readable storage medium encoded with instructions executable by a processor of a system (computer-readable media containing instructions executable by processors 300 [Domke ‘380, ¶¶40-43; Fig. 3]), the machine-readable storage medium comprising instructions to: 
generate an encryption key (sealing key 102 [Domke ‘380, ¶¶27, 30, 113; Fig.1, Fig. 6]) based upon an embedded key installed into (the sealing key 102 is based in part on the internal secret 110, where the internal secret 110 is a hardware-based key that is burned into a hardware chip of the system, such as an eFuse device 318, at the time of manufacturing [Domke ‘380, ¶¶27, 30, 113; Fig.1, Fig. 3, Fig. 6]); 
generate a signature key (secret key 114 [Domke ‘380, ¶38]) based on the embedded key (the secret key 114 is based on the internal secret 110, where the secret key 114 is used to generate ; 
obtain data (obtaining data 118 from the electronic device 100, where data 118 comprises module manifest 200, software module descriptor (SMD) fields 202, software elements, private user data [Domke ‘380, ¶¶7, 28, 31-32, 37-39, 42-44, 70-73; Fig. 2, Fig. 3]); 
produce an integrity-verification tag (signature 204 [Domke ‘380, ¶¶38-39; Fig. 2]) based on a function of the obtained data, wherein the function employs the signature key (a hash-based message authentication code (HMAC) algorithm uses secret key 114 and data 118, such as the module manifest 200, to produce the signature 204 [Domke ‘380, ¶¶38 Fig. 2]); 
encrypt the obtained data based on the encryption key (encrypting the data 118 using the sealing key 102 [Domke ‘380, ¶¶27, 37, 70; Fig. 6]); 
store the encrypted data in the memory (the data 118 that is encrypted by the sealing key 102 is stored in the memory 302 of the electronic device 100 [Domke ‘380, ¶¶37, 71; Fig. 6]); and 
store the integrity-verification tag in the memory in association with the stored encrypted data (the data 118, such as the module manifest 200, is signed using signature 204, and stored in the memory 302 of the electronic device 100 [Domke ‘380, ¶¶38-39, 43, 113,  Fig. 2, Fig. 6]).
As stated above, while Domke ‘380 discloses a hardware chip, such as an eFuse device 318, Domke ‘380 does not explicitly disclose: “generate an encryption key based upon an embedded key installed into an embedded controller (EC) of the system”. 
Leara ‘329, however, discloses:
generate an encryption key based upon an embedded key installed into an embedded controller (EC) of the system (the EC 180 generates an encryption key using the pseudorandom bitstream as input, where the pseudorandom bitstream is generated by a pseudorandom number 
Domke ‘380 and Leara ‘329 are analogous art because they are from the same field of endeavor, namely that of protecting data using hardware-dependent keys in a pre-OS environment. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 and Leara ‘329 before them, to modify the method in Domke ‘380 to include the teachings of Leara ‘329.

As per claim 12: Domke ‘380 in view of Leara ‘329 discloses all limitations of claim 8, as stated above, from which claim 12 is dependent upon. Furthermore, Domke ‘380 discloses: 
wherein the function is a keyed cryptographic hash function (the HMAC algorithm, used as a key derivation function (KDF), takes the secret key 114 and data 118 to produce the signature 204 [Domke ‘380, ¶¶38, 122 Fig. 2]).

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Domke ‘380, in view of Leara Leara ‘329, and further in view of Hunt et al., US 2005/0246771 A1 (hereinafter, “Hunt ‘771”).

As per claim 2: Domke ‘380 in view of Leara ‘329 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Domke ‘380 discloses:
wherein the encrypted data stored in the private memory (the data 118 that is encrypted by the sealing key 102 is stored in the memory 302 of the electronic device 100 [Domke ‘380, ¶¶37, 71; Fig. 6]) 
As stated above, Domke ‘380 does not explicitly disclose: “data stored in the private memory is accessible only to the EC”.
is accessible (data stored within the EC memory 184 is accessible to the EC 180 [Leara ‘329, ¶45; Fig. 1]).
Domke ‘380 and Leara ‘329 are analogous art because they are from the same field of endeavor, namely that of protecting data using hardware-dependent keys in a pre-OS environment. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 and Leara ‘329 before them, to modify the method in Domke ‘380 to include the teachings of Leara ‘329.
As stated above, Domke ‘380 in view of Leara ‘329 does not explicitly disclose: “data stored in the private memory is accessible only to the EC”.
Hunt ‘771, however, discloses:
data stored in the private memory (information stored within the isolated storage portion 152 [Hunt ‘771, ¶¶57-58; Fig. 2]) is accessible only to the EC (the isolated storage portion 152 is physically separated from the memory 134 and accessible only to the cryptographic processor 150 [Hunt ‘771, ¶¶57-58; Fig. 2]).
Domke ‘380 (modified by Leara ‘329) and Hunt ‘771 are analogous art because they are from the same field of endeavor, namely that of protecting data in a secure environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 (modified by Leara ‘329) and Hunt ‘771 before them, to modify the method in Domke ‘380 (modified by Leara ‘329) to include the teachings of Hunt ‘771, namely to have the encrypted data within memory 302, such as the module manifest 200, be accessible only to a hardware chip, such as an EC or a cryptographic processor. The motivation for doing so would be to provide . 

Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Domke ‘380, in view of Leara Leara ‘329, and further in view of Chhabra et al., US 2010/0082955 A1 (hereinafter, “Chhabra ‘955”).

As per claim 3: Domke ‘380 in view of Leara ‘329 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Domke ‘380 discloses: 
wherein the private memory (memory 302 of the electronic device 100 that may store various data such as the module manifest 200, where the module manifest 200 is a data structure that contains private portions that is not accessible to any external software [Domke ‘380, ¶¶7-8, 28; Fig. 2, Fig. 3, Fig. 5]) includes data sets (data 118, where data 118 comprises module manifest 200, software module descriptor (SMD) fields 202, software elements, private user data [Domke ‘380, ¶¶7, 28, 31-32, 37-39, 42-44, 70-73; Fig. 2, Fig. 3]) that are used (data 118, such as the module manifest 200, is used during the system’s boot sessions [Domke ‘380, ¶¶38-39, 58-59; Fig. 2, Fig. 5]) 
As stated above, Domke ‘380 in view of Leara ‘329 does not explicitly disclose: “private memory includes data sets that are used by the EC during … hardware initialization”.
Chhabra ‘955, however, discloses: 
private memory includes data sets (non-volatile memory 300 within the embedded controller (EC) contains data sets such as firmware updates and keys [Chhabra ‘955, ¶21; Fig. 3]) that are used by the EC (embedded controller (EC) [Chhabra ‘955, ¶¶11, 21; Fig. 3]) during … hardware initialization (the EC uses the data sets within the memory to validate and install firmware during hardware initialization [Chhabra ‘955, ¶¶21-25; Fig. 3, Fig. 5A]).
. 

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Domke ‘380, in view of Leara ‘329, and further in view of Rastogi et al., US 2016/0103765 A1 (hereinafter, “Rastogi ‘765”).

As per claim 4: Domke ‘380 in view of Leara ‘329 discloses all limitations of claim 1, as stated above, from which claim 4 is dependent upon. Domke ‘380 in view of Leara ‘329 does not explicitly disclose the limitations of claim 4.
 Rastogi ‘765, however, discloses: wherein the private memory (storage system 104 that includes a cache 106, where the storage system is coupled to a memory controller 110 [Rastogi ‘765, ¶¶48-49; Fig. 1]) includes a solid-state non-volatile computer storage medium that employs NOR logic gates (the cache 106 of the storage system 104 includes nonvolatile solid state memory and NOR gate flash memory [Rastogi ‘765, ¶¶50-51; Fig. 1]).
Domke ‘380 (modified by Leara ‘329) and Rastogi ‘765 are analogous art because they are from the same field of endeavor, namely that of reading/writing of data associated with storage devices. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill . 

Claims 5, 9, 11, 13, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Domke ‘380, in view of Leara ‘329, and further in view of Sherman, US 2016/0357963 A1 (hereinafter, “Sherman ‘963”).

As per claim 5: Domke ‘380 in view of Leara ‘329 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Furthermore, Domke ‘380 discloses: 
wherein the embedded key (internal secret 110; a hardware-based key that is burned into a hardware chip, such as an eFuse device 318, at the time of manufacturing [Domke ‘380, ¶¶30, 113, 123, 133, 138-139; Fig. 1, Fig. 3]) 
As stated above, Domke ‘380 does not explicitly disclose: “the embedded key is inaccessible and unattainable outside of the EC.”
Leara ‘329, however, discloses: the embedded key (pseudorandom bitstream; the EC 180 contains a pseudorandom number generator (PRNG) 185 embedded in the EC firmware 186 that generates a pseudorandom bitstream based on the physical environment of the device [Leara ‘329, ¶¶35, 45; Fig. 3]) (EC 180 [Leara ‘329, ¶45; Fig. 1]).
Domke ‘380 and Leara ‘329 are analogous art because they are from the same field of endeavor, namely that of protecting data using hardware-dependent keys in a pre-OS environment. For the 
As stated above, Domke ‘380 in view of Leara ‘329 does not explicitly disclose: “the embedded key is inaccessible and unattainable outside of the EC.”
Sherman ‘963, however, discloses: the embedded key is inaccessible and unattainable outside of the EC (secret key 212 is embedded into the encryption unit 210 during manufacture and is inaccessible to any entity outside of the encryption unit 210 [Sherman ‘963, ¶26; Fig. 2]).
Domke ‘380 (modified by Leara ‘329) and Sherman ‘963 are analogous art because they are from the same field of endeavor, namely that of protecting data in a secure environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 (modified by Leara ‘329) and Sherman ‘963 before them, to modify the method in Domke ‘380 (modified by Leara ‘329) to include the teachings of Sherman ‘963, namely to have the internal secret 110, a hardware-based key that is burned into a hardware chip, be inaccessible outside of the hardware chip. The motivation for doing so would be to prevent a third party from obtaining the key and compromising sensitive data (Sherman ‘963, ¶26).

As per claim 9: Domke ‘380 in view of Leara ‘329 discloses all limitations of claim 8, as stated above, from which claim 9 is dependent upon. Domke ‘380 in view of Leara ‘329 does not explicitly disclose the limitations of claim 9. 
Sherman ‘963, however discloses:
wherein the encryption key (encryptions keys [Sherman ‘963, ¶36]) is based upon a combination of an initialization vector (entropy; the encryption keys is generated in part based on entropy [Sherman ‘963, ¶36; Fig. 4]) and a randomly generated number (random number seed (RNS); , the randomly generated number being seeded from the embedded key (the RNS is generated based on the secret key 212, where the secret key 212 is embedded into the encryption unit 210 during manufacture and is inaccessible to any entity outside of the encryption unit 210 [Sherman ‘963, ¶26, 36; Fig. 2, Fig. 4]).
Domke ‘380 (modified by Leara ‘329) and Sherman ‘963 are analogous art because they are from the same field of endeavor, namely that of protecting data in a secure environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 (modified by Leara ‘329) and Sherman ‘963 before them, to modify the method in Domke ‘380 (modified by Leara ‘329) to include the teachings of Sherman ‘963, namely to have the sealing key 102 be generated from an initialization vector, such as entropy, as well as a randomly generated number, where the randomly generated number is based on the internal secret 110. The motivation for doing so would be to provide greater security to the generated keys by increasing the randomness and complexity during the generation (Sherman ‘963, ¶¶35-36).

As per claim 11: Domke ‘380 in view of Leara ‘329 discloses all limitations of claim 8, as stated above, from which claim 11 is dependent upon. 
Claim 11 defines a non-transitory machine-readable storage medium that recites substantially similar subject matter as the system of claim 5. Thus, the rejection of claim 5 is equally applicable to claim 11. 

As per claim 13: Domke ‘380 discloses: 
A non-transitory machine-readable storage medium encoded with instructions executable (computer-readable media containing instructions executable by processors 300 [Domke ‘380, ¶¶40-43; Fig. 3]) (a system within a , the machine-readable storage medium comprising instructions to: 
generate an encryption key (sealing key 102 [Domke ‘380, ¶¶27, 30, 113; Fig.1, Fig. 6]) based upon an embedded key (the sealing key 102 is based in part on the internal secret 110, where the internal secret 110 is a hardware-based key that is burned into a hardware chip of the system, such as an eFuse device 318, at the time of manufacturing [Domke ‘380, ¶¶27, 30, 113; Fig.1, Fig. 3, Fig. 6]) 
generate a signature key (secret key 114 [Domke ‘380, ¶38]) based on the embedded key (the secret key 114 is based on the internal secret 110, where the secret key 114 is used to generate signature 204; the secret key 114 is based on the sealing key 102 that is generated from the internal secret 110, thus, the secret key 114 is based on internal secret 110 [Domke ‘380, ¶¶30, 38; Fig. 2]); 
obtain data (obtaining data 118 from the electronic device 100, where data 118 comprises module manifest 200, software module descriptor (SMD) fields 202, software elements, private user data [Domke ‘380, ¶¶7, 28, 31-32, 37-39, 42-44, 70-73; Fig. 2, Fig. 3]); 
produce an integrity-verification tag (signature 204 [Domke ‘380, ¶¶38-39; Fig. 2]) based on a hash of the obtained data, wherein the hash employs the signature key (a hash-based message authentication code (HMAC) algorithm uses secret key 114 and data 118, such as the module manifest 200, to produce the signature 204 [Domke ‘380, ¶¶38 Fig. 2]); 
encrypt the obtained data based on the encryption key (encrypting the data 118 using the sealing key 102 [Domke ‘380, ¶¶27, 37, 70; Fig. 6]);  
store the encrypted data in the memory (the data 118 that is encrypted by the sealing key 102 is stored in the memory 302 of the electronic device 100 [Domke ‘380, ¶¶37, 71; Fig. 6]); and 
store the integrity-verification tag in the memory in association with the stored encrypted data (the data 118, such as the module manifest 200, is signed using signature 204, and stored in the memory 302 of the electronic device 100 [Domke ‘380, ¶¶38-39, 43, 113,  Fig. 2, Fig. 6]).
As stated above, Domke ‘380 does not explicitly disclose: “instructions executable by an embedded controller (EC); generate an encryption key based upon an embedded key of the EC, wherein the embedded key is inaccessible and unattainable outside the EC.”
Leara ‘329, however, discloses: 
instructions executable by an embedded controller (EC) (EC firmware 186 contains pre-boot instructions executable by the EC processor 182 within the EC 180 [Leara ‘329, ¶46; Fig. 1]); 
generate an encryption key based upon an embedded key of the EC (the EC 180 generates an encryption key using the pseudorandom bitstream as input, where the pseudorandom bitstream is generated by a pseudorandom number generator (PRNG) 185 embedded in the EC firmware 186 based on the physical environment of the device [Leara ‘329, ¶¶35, 45, 63; Fig. 3]), (EC 180 [Leara ‘329, ¶46; Fig. 1]).
Domke ‘380 and Leara ‘329 are analogous art because they are from the same field of endeavor, namely that of protecting data using hardware-dependent keys in a pre-OS environment. For the reasons detailed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 and Leara ‘329 before them, to modify the method in Domke ‘380 to include the teachings of Leara ‘329.
As stated above, Domke ‘380 in view of Leara ‘329 does not explicitly disclose: “wherein the embedded key is inaccessible and unattainable outside the EC”.
Sherman ‘963, however, discloses: wherein the embedded key is inaccessible and unattainable outside of the EC (secret key 212 is embedded into the encryption unit 210 during manufacture and is inaccessible to any entity outside of the encryption unit 210 [Sherman ‘963, ¶26; Fig. 2]).


As per claim 15: Domke ‘380 in view of Leara ‘329 and further in view of Sherman ‘963 discloses all limitations of claim 13, as stated above, from which claim 15 is dependent upon. Furthermore, Domke ‘380 discloses: 
wherein the integrity-verification tag (signature 204 [Domke ‘380, ¶¶38-39; Fig. 2]) includes a hash message authentication code (HMAC) that is based upon a keyed cryptographic hash function (the HMAC algorithm, used as a key derivation function (KDF), takes the secret key 114 and data 118 to produce the signature 204 [Domke ‘380, ¶¶38, 122 Fig. 2]).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Domke ‘380, in view of Leara ‘329, and further in view of Sherman ‘963, and further in view of Lambert et al., US 2015/0124961 A1 (hereinafter, “Lambert ‘961”).

As per claim 10: Domke ‘380 in view of Leara ‘329 and further in view of Sherman ‘963 discloses all limitations of claims 8 and 9, as stated above, all from which claim 10 is dependent upon. Domke ‘380 in view of Leara ‘329 and further in view of Sherman ‘963 does not explicitly disclose the limitations of claim 10. 
Lambert ‘961, however, discloses: 
update the encryption key (the current AES key, where the current AES key is generated from the prior AES key and the prior initialization vector (IV); the prior AES key is discarded after the generation of the current AES key [Lambert ‘961, ¶¶39-44; Fig. 2A]) by incrementing the initialization vector used in a previous encryption of data (the current IV is generated based on the prior IV, where each IV is associated with each newly incremented data portion; each data portion is incremented to next data portion after encryption [Lambert ‘961, ¶¶33, 39-44; Fig. 2A]).
Domke ‘380 (modified by Leara ‘329 and Sherman ‘963) and Lambert ‘961 are analogous art because they are from the same field of endeavor, namely that of protecting data in a secure environment. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 (modified by Leara ‘329 and Sherman ‘963) and Lambert ‘961 before them, to modify the method in Domke ‘380 (modified by Leara ‘329 and Sherman ‘963) to include the teachings of Lambert ‘961, namely to generate the sealing key 102 based on an initialization vector, such as entropy, and update the sealing key 102, such as through modifying or incrementing the initialization vector. The motivation for doing so would be to provide greater protection to encrypted data by preventing access using an outdated key (Lambert ‘961 ¶¶8-11).

As per claim 14: Domke ‘380 in view of Leara ‘329 and further in view of Sherman ‘963 discloses all limitations of claim 13, as stated above, from which claim 14 is dependent upon. Domke ‘380 in view of Leara ‘329 and further in view of Sherman ‘963 does not explicitly disclose the limitations of claim 14.
Lambert ‘961, however discloses: 
update an initialization vector used (the current IV is generated based on the prior IV, where each IV is associated with each newly incremented data portion; each data portion is incremented to next data portion after encryption [Lambert ‘961, ¶¶33, 39-44; Fig. 2A]), at least in part, to generate another encryption key (the current AES key is generated from the prior AES key and the prior .
Domke ‘380 (modified by Leara ‘329 and Sherman ‘963) and Lambert ‘961 are analogous art because they are from the same field of endeavor, namely that of protecting data in a secure environment. For the reasons detailed with respect to claim 10, it would have been obvious to one of ordinary skill in the art, having the teachings of Domke ‘380 (modified by Leara ‘329 and Sherman ‘963) and Lambert ‘961 before them, to modify the method in Domke ‘380 (modified by Leara ‘329 and Sherman ‘963) to include the teachings of Lambert ‘961.

Conclusion
The prior art made of record and not relied upon but is considered pertinent to applicant's disclosure:
Brickell et al., US 2017/0244568 A1: Using a secret value embedded into a hardware processer during manufacture to generate public-private key pair for authenticating data.
Ignatchenko et al., US 2014/0298040 A1: Verifying stored data using a processor containing a public/private key pair installed at the time of manufacture. 
Locke, US 2015/0324588 A1: Using an embedded controller (EC) to generate hash values and verify data in other hardware.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN LINGQIAN KONG/Examiner, Art Unit 2494 

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494